Shaw, C. J.
The question, what acts of an infant are voidable and what void, is not very definitely settled by the authorities ; but in general it may be said that the tendency of modern decisions is, to consider them as voidable, and thus leave the infant to affirm or disaffirm them, when he comes of age, as his *560own views of his interest may lead him to elect. 2 Kent Com. (3d ed.) 235.
It seems to be established, in Massachusetts, that the note of an infant is voidable only, and may be regarded as a good foundation for a new promise when he comes of age. Whitney v. Dutch, 14 Mass. 457. Martin v. Mayo, 10 Mass. 137. Thompson v. Lay, 4 Pick. 48. And it is held in New York, that the negotiable note of an infant is voidable and not void, and may be ratified and confirmed after he comes of age. Goodsell v. Myers, 3 Wend. 479.
The only remaining question is, whether, as this was a negotiable note payable to Reed & Dudley, or bearer, and ratified by a new promise to them, whilst they remained the holders, they could make a good title by delivery to the plaintiff, Robert Reed, so as to enable him to bring the action in his own name.
The new promise to pay was made to Henry Reed, of the firm of Reed & Dudley. The effect of this was to ratify and confirm the contract, and give it the same legal effect as if the promisor had been of legal capacity to make .the note, when it was made. This made it a good negotiable note from that time, according to its tenor, transferable by delivery; of course, when transferred to Robert Reed, the plaintiff, he took it as a negotiable note, and may maintain an action on it. This deprives the promisor of none of his immunities as an infant, because the law considers him as having full capacity when the ratification was made, and without such ratification no action would lie.

Exceptions overruled.